3/26/2019 Case 1:12-cv-00929-VSB-KNFTraponeth Feshenk Seas SritemKTSA29/19 Page 1 of 2

  

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Mar 26 05:21:02 EDT 2019

CESSES SES GAD Gites Ect Gocco Mac

Logout | Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

Eeos ( Use the "Back" button of the Internet Browser to return to

TESS)

LIPOID

Word Mark = LIPOID

Goods and IC 001. US 001 005 006 010 026 046. G & S: LECITHIN FOR USE AS A TECHNOLOGY AND PHYSIOLOGICAL

Services ADDITIVE IN THE MANUFACTURE OF MEDICINES, COSMETICS AND BEVERAGES, SAID LECITHIN BEING
IN THE NATURE OF PHOSPHATIDYL CHOLINE, PHOSPHATIDYL ETHANOLAMINE, PHOSPHATIDYL
GLYCEROL, PHOSPHATIDYL SERINE, PHOSPHATIDYL INOSITOL, LYSOPHOSPHATIDYL CHOLINE,
LYSOPHOSPHATIDYL ETHANOLAMINE, LYSOPHOSPHATIDYL GLYCEROL, PHOSPHATIDIC ACID,
LYSOPHOPSHATIDIC ACID AND COMPOSITIONS THEREOF. FIRST USE: 19780000. FIRST USE IN
COMMERCE: 19830000

 

 

 

 

IC 005. US 006 018 044 046 051 052. G & S: LECITHIN FOR USE AS A TECHNOLOGICAL AND
PHYSIOLOGICAL NUTRITIONAL ADDITIVE FOR FOOD AND DIETETIC FOOD, SAID LECITHIN BEING IN THE
NATURE OF PHOSPHATIDYL CHOLINE, PHOSPHATIDYL ETHANOLAMINE, PHOSPHATIDYL GLYCEROL,
PHOSPHATIDYL SERINE, PHOSPHATIDYL INOSITOL, LYSOPHOSPHATIDYL CHOLINE, LYSOPHOPHATIDYL
ETHANOLAMINE, LYSOPHOSPHATIDYL GLYCEROL, PHOSPHATIDIC ACID, LYSOPHOPSHATIDIC ACID AND
COMPOSITIONS THEREOF. FIRST USE: 19780000. FIRST USE IN COMMERCE: 19830000

Standard

Characters

Claimed

Mark

Drawing (4) STANDARD CHARACTER MARK

Code

Serial 76665044

Number

Filing Date August 23, 2006

Current 1A

Basis

Original

Filing Basis

Published for J. 16 26, 2007

Opposition

Registration 3289399

Number

Registration September 11, 2007

Date

Owner (REGISTRANT) LIPOID GmbH LIMITED LIABILITY COMPANY FED REP GERMANY Frigenstrasse 4 D-67065
Ludwigshafen FED REP GERMANY

Attorney of

Record Henry B. Ward, Ill

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e018.6.1 1/2
3/26/2019 Case 1:12-cv-00929-VSB-KNFTrafpneth Feshenz Seas SritemKTSA29/19 Page 2 of 2

Prior 2420162
Registrations

Type of Mark TRADEMARK
Register PRINCIPAL-2(F)
Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20171001.

Renewal 1ST RENEWAL 20171001
Live/Dead LIVE
Indicator

Tess Homel| NewUseR [Structure [Free Fong arowss Oicr]SEARCH OG] tor HELP |

|-HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e018.6.1 2/2
